DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 are currently pending and subject to a restriction and/or election.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1-14 are currently pending and subject to a restriction and/or election

Group I, claim(s) 1-10 drawn to the product of a yarn for use as a cell culture scaffold.

Group II, claim(s) 11-14 drawn to the product of a cell culture scaffold fabric, comprised of yarn, for use as an implant for tissue engineering.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The common technical feature is using twisted yarn as a scaffold for cell culture whereby a part of the twisted fiber is untwisted.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of twisted yarn as a scaffold for cell culture whereby a part of the twisted fiber is untwisted, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wu et al. (Fabrication of aligned nanofiber polymer yarn networks for anisotropic soft tissue scaffolds, ACS Applied Materials and Interfaces, 8: 16950-1660, 2016). 
Wu discloses a yarn scaffold for use in cell culture (Experimental Section, p16957, column 2, paragraph 4), that they can be combined together by various textile techniques (Results and Discussion, p16953, column 2, paragraph 2), and discloses that some parts of the woven fibers may be unraveled, creating more space for cells to attach (Figure 7E). Furthermore, Wu discloses that they have application for implantation a tissue graft (Results and Discussion, p16955, column 2, paragraph 1).
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole makes over . 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632